  Case 1:18-cr-00502-FB Document 80 Filed 08/06/20 Page 1 of 1 PageID #: 769




                                              August 6, 2020

By ECF and Electronic Mail
The Honorable Frederic Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

      Re:    United States v. Jonathan Deutsch, 18 Cr. 502 (FB)

Dear Judge Block:

       We write to let the Court know that--at Judge Matsumoto’s suggestion in an
analogous motion pending before her--Federal Defenders is prepared to coordinate
with the Grand Jury administrator on behalf of all defense counsel who have filed
motions seeking disclosure of information regarding the composition of the EDNY
Grand Jury, should the Court order such disclosure. See attached.

      We also renew our request for the Court to assist us in obtaining the
information necessary for the parties to meaningfully litigate the grand jury issues
by arranging a telephone conference with the Grand Jury administrator.


                                       Respectfully submitted,
                                            /s/      -----
                                       Kannan Sundaram
                                       Deirdre D. von Dornum
                                       Counsel for Jonathan Deutsch
                                       Federal Defenders of New York

cc: AUSA Megan Farrell (via ECF)
    AUSA Maggie Lee (via ECF)
